Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on (5/10/2019), is being examined under the first inventor to file provisions of the AIA .   Claims (1-16) were examined in a Non-Final on 6/9/2021. A Final office action in response to Applicants submission of 9/9/2021 was mailed on 12/22/2021. Claims 1-13 and 17-21 were examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered. Claims 1-13 and 17-21 continue to be pending.

Response to Amendment and arguments
	Applicant’s arguments regarding “direct or indirect cooling” are not persuasive.  
	Applicant argues that body 37 in Kagatsume  is directly cooled. In response it is noted that the limitation “not being directly cooled” is a functional limitation. One of ordinary skill in the art would know that Kagatsume could allow body 37 to be indirectly cooled without any structural modification to it as indirect cooling would be inherent, given thermal conductivity. Also, indirect cooling was well known as stated in the present rejection. 
	Regarding Lizuka, Applicant argues that first member (62m) recited in claim 1 is partially exposed to depressurized environment. This however does not appear accurate. Lizuka is used to show prior art teaching to include heater as well as fluid flow cooling which could be used in Kagatsume to increase range of temperature control while using thermal conductivity to a part where temperature control would be a process optimization or improvement. Therefore,  applicant’s argument that heater and cooling passage are arranged on an upper surface is not persuasive.
	Applicant’s arguments regarding Gurary and Hirose are also not persuasive, since the second member (With fluid flow) is at least partially exposed to atmospheric pressure. In Gurary the second member part is largely outside the processing chamber 122. Similarly, in Hirose the second member part is disposed in atmospheric pressure (15 also see Para [0029]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kagatsume et al (JP 1-275784) in view of Lizuka et al (US 20070022954), Hirose et al (US 20040149214) and Gurary et al (US 20020185068) and substantiated by Tomita et al (US 5423936).
Kagatsume et al disclose a plasma processing apparatus for performing plasma processing in a depressurizable inner space, comprising:  
5a chamber having therein an inner space (Fig3); a supporting table provided in the inner space and configured to support a substrate to be mounted thereon (24); one or more first members (37), included in the chamber or separate from the chamber, partially exposed to a 10depressurized environment including the inner space (upper electrode); one or more second members, included in the chamber or separate from the chamber, each being in contact with a corresponding one of said one or more first members, and partially disposed in an atmospheric pressure environment (structure which includes feeder 48, 49) 15and one or more feeders (48, 49), each of which is configured to supply a coolant to a cavity formed in a corresponding one of said one or more second members (48, 49). Kagatsume et al disclose upper electrode (40) and a lower electrode (20). Kagatsume et al disclose cooling of the first member indirectly cooled by the coolant in second member since the cooling or transfer of heat by conduction is natural. 
The limitation “and not being directly cooled by a coolant” is a functional limitation fully supported by Kagatsume since the cooling using temperature control mechanism 27b could be enabled or disabled if required so that the cooling could be done only by heat conduction through the second member. 
It is noted that  omission of an element with a corresponding omission of function was found within the level of ordinary skill. In re Wilson 153 USPQ 740 (CCPA 1967); In re Portz 145 USPQ 397 (CCPA 1965); In re Larson 144 USPQ 347 (CCPA 1965); In re Karlson 136 USPQ 184 (CCPA 1963); In re Listen 58 USPQ 481 (CCPA 1943); In re Porter 20 USPQ 298 (CCPA 1934).
Still further, the prior art discloses several cases where cooling is indirect. For example, Tomita et al disclose cooling of showerhead (first member 51, 52 , 53 and 54) by a second member (23) cooled indirectly. 
Kagatsume et al disclose a plasma processing apparatus for performing plasma and disclose temperature control but do not explicitly disclose heater for first member.
Lizuka et al disclose a plasma processing apparatus for performing plasma processing in a depressurizable inner space, comprising:  5a chamber having therein an inner space (Fig 1, 3); 
a supporting table provided in the inner space and configured to support a substrate to be mounted thereon (5 and para 62); one or more first members which includes heating (91) and second member include fluid cooling (92). 
Having a heater for temperature control of the electrode as well as chamber would have been obvious for range of temperature control.
Kagatsume et al disclose a plasma processing apparatus for performing plasma processing in a depressurizable inner space and disclose an opening for transferring substrate for processing but do not explicitly disclose shield with a corresponding opening and a shutter with a cavity for cooling.
Hirose et al disclose a shield (Fig 6 and 7, 50) with an opening corresponding (57) to an opening in the chamber wall for transferring substrates and a shutter to open/close the opening (49). Additionally, Hirose et al disclose heater for the shutter but do not disclose cavity in shutter body for the purpose of cooling.
Gurary et al disclose shutter body in a similar apparatus and disclose cavity for flowing a fluid for temperature control (See abstract and Fig 3A). The cooling fluid could be a gas (claim 32).
It would have been obvious for one of ordinary skill in the art at the time of invention to have a shield and shutter with temperature control to complement chamber temperature control of Kagatsume et al.
Regarding the limitation of indirect cooling it is noted that cooling in Kagatsume et al would be both direct as well as indirect for example if the flow is inadequate in flow path 38. 
Therefore, using indirect cooling only, by removing flow path 38 would have been obvious to one of ordinary skill in the art at the time of invention. Similar reasoning may hold for the cooling of shutter. 
Regarding claim 2 first member surrounds upper electrode.
Regarding one or more feeders as in claim 3 and 10-13 that would be a mere duplication of parts.
Regarding claims 4 and 5 pipe appears same as in cavity.
Regarding claims 6-9 Hirose discloses a shield.
Regarding claim 17-21 both sets of first and second members are disclosed by the combination of references as above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manabu Amikura (US 20070158026) discloses indirectly controlled cooling of a showerhead where the cooling where no cooling fluid flow in the showerhead (Fig 1). The cooling is indirectly through jacket (140) which thermally removes heat by conduction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716